DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 1/25/21, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-10 has been withdrawn. 
Allowable Subject Matter
Claims 1-10 are allowed.

Claims 1 and 8 are amended to even further distinguish over the applied references, and claim 2 is amended to be consistent with amended claim 1. Claims 1, 2, 5 and 8 were rejected under 35 U.S.C. §103 over Kobayashi et al. (US 2015/0172452) in view of Choi et al. (US 2017/0237986), and further in view of Konig (US 2005/0192810). The features recited in independent claim 1, and the combination of features recited in independent claim 8, would not have been obvious even when the teachings of the applied references are considered together. First, none of the references relates to voice interaction with a robot. Even more specifically, none of the applied references relates to voice interaction with a robot using an information processing apparatus that also is capable of receiving a voice call from a third party, and to resolution of the problems that can occur when a voice call from the third party is received during interaction with the robot as described. Applicant's independent claims have been amended to recite features related to the robot and to the solution of the above-noted problem. A new search was performed and no reference was found which teaches am interaction with a robot as well as “an interaction unit configured to perform voice interaction between a user and the robot; and a process unit having a communication section configured to perform a voice call between the user and a third party via a communication network, by using the voice input and output, and the voice input/output unit switches a device used for the voice input and output to the first voice input/output device in a case where, due to an incoming communication from the third party, the process unit is brought into a first state in which the voice input and output via the communication section is required to perform the voice call between the user and the third party at a time at which the voice interaction.” The applied references thus do not disclose or render obvious the combinations of features recited in Applicant's independent claims. 
Independent claims 1 and 8, along with their dependent claims, thus are patentable over Kobayashi et al., Choi et al. and Konig. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Baek ‘559 teaches a communications service which may apply to household robots, see par. [0033].




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656